                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN BUCHANAN, ET AL.,                             CASE NO. 15-cv-01696-YGR
                                   7                   Plaintiffs,
                                                                                             ORDER DENYING PLAINTIFFS’
                                   8             vs.                                         ADMINISTRATIVE MOTION TO FILE UNDER
                                                                                             SEAL
                                   9     TATA CONSULTANCY SERVICES, LTD,
                                                                                             Re: Dkt. No. 524
                                  10                   Defendant.

                                  11

                                  12          Having considered Plaintiffs’ Administrative Motion to File Under Seal (Dkt. No. 524),
Northern District of California
 United States District Court




                                  13   the Court finds that good cause does not exist to seal the materials at issue.
                                  14          The Court hereby DENIES the motion as follows:
                                  15
                                        Document or Portion of          Evidence Offered in Support        Order
                                  16
                                        Document Sought to be           of Sealing
                                  17    Sealed
                                        Exhibit A to Plaintiffs’        None - Designated                  DENIED.
                                  18    Motion in Limine No. 7          Confidential by Defendant
                                                                        Tata Consultancy Services,
                                  19                                    Ltd., which has not filed a
                                                                        supporting declaration as
                                  20
                                                                        required by L.R. 79-5(e)(1).
                                  21    Exhibit B to Plaintiffs’        None - Designated                  DENIED.
                                        Motion in Limine No. 7          Confidential by Defendant
                                  22                                    Tata Consultancy Services,
                                                                        Ltd., which has not filed a
                                  23                                    supporting declaration as
                                  24                                    required by L.R. 79-5(e)(1).
                                        Exhibit C to Plaintiffs’        None - Designated                  DENIED.
                                  25    Motion in Limine No. 7          Confidential by Defendant
                                                                        Tata Consultancy Services,
                                  26                                    Ltd., which has not filed a
                                                                        supporting declaration as
                                  27
                                                                        required by L.R. 79-5(e)(1).
                                  28
                                        Exhibit A to Plaintiffs’   None - Designated               DENIED.
                                   1
                                        Motion in Limine No. 8     Confidential by Defendant
                                   2                               Tata Consultancy Services,
                                                                   Ltd., which has not filed a
                                   3                               supporting declaration as
                                                                   required by L.R. 79-5(e)(1).
                                   4    Exhibit D to Plaintiffs’   None - Designated               DENIED.
                                        Motion in Limine No. 8     Confidential by Defendant
                                   5
                                                                   Tata Consultancy Services,
                                   6                               Ltd., which has not filed a
                                                                   supporting declaration as
                                   7                               required by L.R. 79-5(e)(1).
                                        Exhibit E to Plaintiffs’   None - Designated               DENIED.
                                   8    Motion in Limine No. 8     Confidential by Defendant
                                   9                               Tata Consultancy Services,
                                                                   Ltd., which has not filed a
                                  10                               supporting declaration as
                                                                   required by L.R. 79-5(e)(1).
                                  11

                                  12          This Order terminates Docket Number 524.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.
                                  14
                                       Dated: October 15, 2018
                                  15
                                                                                             YVONNE GONZALEZ ROGERS
                                  16                                                    UNITED STATES DISTRICT COURT JUDGE

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
